Title: Peter Augustus Jay to James Madison, 8 August 1833
From: Jay, Peter Augustus
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    New York
                                
                                8 August 1833
                            
                        
                        I have received a letter from Mr. H. Lee inclosing that which I now send you: You will perceive that it has
                            been sent to me unsealed.
                        It was not my intention to trouble you on the subject to which it relates: but were I not to forward it my
                            motives might be misunderstood.
                        The remarks contained in the published writings of Mr Jefferson on the character of my late excellent father
                            necessarily excite very unpleasant emotions. But the lives & writings of both are now before the public. By these
                            & by the history of the country, both the accuser & the accused will be judged. I have so little doubt of
                            the result, that at present I think no further Vindication of my father is necessary.
                        I am nevertheless curious to know what the letter was which Mr Jefferson alluded to & which Mr. Lee
                            inquires for—and if you will favor me with a copy of it, I shall be much obliged to you. I am Sir with great respect Your
                            very Obt Servt
                        
                            
                                Peter. Augustus Jay
                            
                        
                    